AO 467 (Rev. 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail



                                                                                                                                       
                                                                                                                                         May 19 2021
                                                UNITED STATES DISTRICT COURT
                                                                                                                                     
                                                                                                                                  
                                             NORTHERN DISTRICT OF CALIFORNIA                                                      
                                                                                                                                         


           United States of America                                             Case No. 4:21-mj-70811-MAG-1
                      v.                                                        Charging District: District of
                                                                                Massachusetts, Boston
           PHILIPE DO AMARAL PEREIRA,                                           Charging District’s Case No.:
                                                                                1:21-cr-10158-MLW-13
                                Defendants.
                                                                                (Criminal Complaint No. 21-mj-5202-JGD)




             ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                     CHARGES ARE PENDING AND TRANSFERRING BAIL


                  After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The time and place
       to appear in that court are as follows:

         Place:
         John Joseph Moakley U.S. Courthouse                             Courtroom No.: TO BE DETERMINED
         1 Courthouse Way, Suite 2300                                    Date and Time: TO BE DETERMINED
         Boston, Massachusetts 02210

                  If the date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.

                  The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry of this court, plus earned interest, to the clerk of the court where the charges are pending.


       Dated: May 19, 2021

                                                                           ______________________________________
                                                                           Kandis A. Westmore
                                                                           United States 0DJLVWUDWH Judge




       Transfer_No-Custody_CR_AO 467_CSA
       rev. 3-19
